PER CURIAM.
Cave Hill Investment Co., as trustee of the Thomas L. Barret Trust, appeals the district court’s grant of summary judgment in favor of the United States on Cave Hill’s action seeking a refund of taxes paid on income from the Trust.
Oral argument, the parties’ briefs, and our study of both the appellate record and the applicable law, convince this court that the Barret Trust is not exempt from taxation under 26 U.S.C. § 501(c)(13). We agree, for the reasons the district court set forth in its memorandum opinion, that the Trust is not a cemetery company. Furthermore, the Barret Trust primarily benefits Barret-family grave sites; any benefit to Cave Hill Cemetery as a whole occurs only incidentally to the benefits that are purely individual. The Trust’s cause is therefore not helped by an IRS Revenue Ruling stating that a trust, “the funds of which are irrevocably dedicated to the perpetual care of a non-profit cemetery, as a whole, none of the earnings of which inures to the benefit of any private shareholder or individual, may qualify” for exemption under § 501(c)(13). Rev. Rul. 58-190, 1958-1 C.B. 15, 1958 WL 10627 (emphasis added).
Accordingly, we affirm the judgment of the district court.